ON PETITION FOR REHEARING.
STOCKSLAGER, C. J.
In this case the respondent insists that this court did not pass upon all the points raised by their motion, and owing to the fact that the case was sub*460mitted on briefs, the court is inclined to hear anything further respondent may have to say in support of their contention; hence a rehearing is granted..
(January 5, 1907.)
1. Under the provisions of section 2294 of the Revised Statutes of the United States as amended by act of March 11, 1902 (32 U. S. Stats, at Large, 64), the clerk of the district court who takes homestead or other land proofs must-do so in Ms official capacity and all fees collected by Mm for such service, whether for "preparing the deposition" or administering the oath and affixing the jurat, are provided for by the statute, and are collected by him in his official capacity and by virtue of his office, and must be accounted for and paid over to the county.
2. Any gratuity received by a probate judge over and above the statutory fee of five dollars for solemnizing a marriage may, under section 2438, Revised Statutes, be retained by him for his individual use and benefit.
(Syllabus by the court.)
Ailshie, J., and Sullivan, J., concur.